Citation Nr: 0820235	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-37 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected bilateral hearing loss.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected right shoulder injury.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 1976 
with additional service in the Reserve.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
decision issued by the RO that granted service connection for 
right ear hearing loss and right shoulder injury and assigned 
a noncompensable evaluation for the right ear hearing loss 
and 10 percent evaluation for the right shoulder injury.  

In September 2005, the RO increased the evaluation for the 
service-connected right shoulder injury to 20 percent.  

In December 2006, the RO granted service connection for left 
ear hearing loss and rephrased the issue as entitlement to a 
compensable evaluation for the service-connected bilateral 
hearing loss.  

The issue of an increased evaluation for the service-
connected right shoulder injury is addressed in the REMAND 
portion of this document and is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The service-connected bilateral hearing loss currently is not 
shown to be manifested by worse than a Level II impairment of 
auditory acuity in either ear.  


CONCLUSION OF LAW

The criteria for the assignment of an increased (compensable) 
evaluation for the service-connected bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.85 including Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his service-connected bilateral 
hearing loss.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a June 2004 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

The Board is aware that the June 2004 letter concerned the 
veteran's initial service connection claim, not the increased 
evaluation claim.  However, the current appeal arose upon the 
grant of service connection in February 2005.  The question 
of whether a further VCAA letter for such a "downstream" 
issue is required was addressed by the VA Office of General 
Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In this precedent opinion, the General Counsel held that, in 
such circumstances, a Statement of the Case was required in 
cases involving a "downstream" issue, but 38 U.S.C.A. 
§ 5103(a) did not require separate notice of the information 
and evidence necessary to substantiate the newly raised 
issue.  Id.  Here, the requirement of a Statement of the Case 
was met in September 2005 and December 2006.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  VCAA notification does not 
require an analysis of the evidence already contained in the 
record or any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letter was issued prior to the appealed 
rating decisions.  Moreover, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed rating decisions 
regarding his claim for an increased evaluation for the 
service-connected bilateral hearing loss.  Id.  

Finally, as this case concerns the propriety of an initial 
evaluation, rather than a claimed increase in existing 
evaluation, it is readily distinguishable from the type of 
situation addressed in Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008).  In that case, the Court required specific 
notification duties in increased evaluation cases, where a 
worsening had been alleged.  

The Court stressed the difference between the two types of 
claims, noting that an increased compensation claim centers 
primarily on evaluating the worsening of a disability that is 
already service connected, whereas in an initial claim for 
disability compensation, the evaluation of the claim is 
generally focused on substantiating service connection by 
evidence of an in-service incident, a current disability, and 
a nexus between the two.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In a February 2005 rating decision, the RO granted service 
connection for right ear hearing loss and assigned a 
noncompensable evaluation.  

As noted, in December 2006, the RO also granted service 
connection for left ear hearing loss and rephrased the issue 
as entitlement to a compensable evaluation for service-
connected bilateral hearing loss.  

During an October 2004 VA audiology examination, the veteran 
reported a bilateral hearing loss related to a history of 
excessive military noise exposure.  He reported that he used 
hearing protection intermittently.  He denied having any 
history of excessive noise exposure outside of his military 
service. 

On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
10
40
35
LEFT

10
15
20
30

The average pure tone threshold in decibels was 23.75 for the 
right ear and 18.75 for the left ear.  His speech recognition 
ability was 88 percent correct in the right ear and 100 
percent correct in the left ear.  The diagnosis was that of 
bilateral mild sensorineural high frequency hearing loss.  

During a November 2006 VA audiology examination, the veteran 
repeated his complaints of bilateral hearing loss related to 
excessive military noise exposure.

On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
15
50
45
LEFT

10
15
30
30

The average pure tone threshold in decibels was 30 for the 
right ear and 21.25 for the left ear.  His speech recognition 
ability was 96 percent correct in the right ear and 88 
percent correct in the left ear.  

The diagnosis was that of moderate high frequency 
sensorineural hearing loss in the right ear and mild high 
frequency sensorineural hearing loss in the left ear.  

The RO has assigned a no percent rating for the veteran's 
bilateral hearing loss in accordance with the criteria set 
forth in the Schedule for Rating Disabilities.  38 C.F.R. § 
4.85, Diagnostic Code 6100.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000 and 4000 Hertz.  

To evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85 (2005).  

Table VIA is used when the examiner certifies the use of 
speech discrimination tests is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or where indicated under the provisions of 38 
C.F.R. § 4.86. 38 C.F.R. § 4.85(c).  

The Board notes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).  

In this case, the October 2004 VA audiology examination 
showed that the average decibel threshold (for the 
frequencies of 1000, 2000, 3000 and 4000 hertz) was 24 
decibels for the right ear, with speech discrimination of 88 
percent correct.  The average decibel threshold for the left 
ear was 19 decibels, with speech discrimination of 100 
percent correct.  

Under Table VI of 38 C.F.R. § 4.85, these findings equate to 
Level II hearing acuity in the right ear and Level I hearing 
acuity in the left ear.  These results translate to a rating 
of no percent.  Diagnostic Code 6100.  

The November 2006 VA audiology examination showed that the 
average decibel threshold (for the frequencies of 1000, 2000, 
3000 and 4000 hertz) was 30 decibels for the right ear, with 
speech discrimination of 96 percent correct.  The average 
decibel threshold for the left ear was 21 decibels, with 
speech discrimination of 88 percent correct.  

Under Table VI of 38 C.F.R. § 4.85, these findings equate to 
Level I hearing acuity in the right ear and Level II hearing 
acuity in the left ear.  These results translate to a rating 
of no percent.  Diagnostic Code 6100.

Overall, the evidence is against the veteran's claim for a 
compensable evaluation for the service-connected bilateral 
hearing loss, and the appeal must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

An increased compensable evaluation for the service-connected 
bilateral hearing loss is denied.  


REMAND

As to his claim for an increased evaluation for the service-
connected right shoulder injury, the veteran essentially 
asserts that his right shoulder injury has increased in 
severity since his last afforded VA examination in November 
2006.  

Given these assertions, the Board finds that a more 
contemporaneous VA examination is necessary. See VAOPGCPREC 
11-95 (April 7, 1995) (the Board is required to remand a case 
back to the RO for a new examination when the claimant 
asserts that the disability in question has worsened since 
the last examination).

Accordingly, the remaining issue is REMANDED to the RO for 
the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claim.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should be notified that to 
substantiate his increased evaluation 
claim: (1) he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disabilities and the 
effect that worsening has on his 
employment and daily life; (2) if the 
diagnostic code under which the veteran 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by his 
demonstrating a noticeable worsening or 
increase in severity of the disabilities 
and the effect of that worsening has on 
his employment and daily life (such as a 
specific measurement or test result), the 
veteran must be provided at least general 
notice of that requirement; (3) he must 
be notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and (4) the notice must 
also provide examples of the types of 
medical and lay evidence that the he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  See Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008). 

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the service-
connected right shoulder injury since May 
2005.  Based on the response, the RO 
should undertake all indicated action to 
obtain copies of all clinical records 
from any identified treatment source.  
The veteran should also be informed that 
he can submit evidence to support his 
claim.  

3.  The veteran should also be scheduled 
for a VA examination in order to evaluate 
the current severity of the service-
connected right shoulder injury.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies (to include X-rays) 
should be accomplished, and all clinical 
findings should be reported in detail.    
The examiner should conduct range of 
motion testing of the right shoulder.  
The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, or incoordination 
associated with the shoulder disability.  
If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, the 
examiner should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain or any 
of the other symptoms noted above during 
flare-ups or with repeated use.  To the 
extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  The examiner should also 
indicate whether there is any ankylosis 
of the shoulder, and if so, whether such 
is favorable or unfavorable, and the 
extent of such ankylosis.  

4.  After completion of the above 
development, the veteran's claim of an 
increased evaluation for the service-
connected right shoulder injury should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


